


117 HR 410 IH: To establish the National Commission on the Insurrectionist Attack Upon the United States Capitol.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 410
IN THE HOUSE OF REPRESENTATIVES

January 21, 2021
Ms. Norton (for herself, Mr. Lynch, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Homeland Security

A BILL
To establish the National Commission on the Insurrectionist Attack Upon the United States Capitol.


1.Establishment of CommissionThere is established in the legislative branch the National Commission on the Insurrectionist Attack Upon the United States Capitol (hereafter referred to as the Commission). 2.PurposesThe purposes of the Commission are to—
(1)make a full and complete accounting of the circumstances surrounding the insurrectionist attack of January 6, 2021, occurring at the United States Capitol, and the extent of the United States preparedness for, and immediate response to, the attack; and  (2)report to the President and Congress on its findings, conclusions, and recommendations for corrective measures that can be taken to prevent acts of insurrection and domestic terrorism.
3.Composition of Commission
(a)MembersThe Commission shall be composed of 10 members, of whom— (1)1 member shall be appointed by the President, who shall serve as Chair of the Commission;
(2)1 member shall be appointed by the leader of the Senate (majority or minority leader, as the case may be) of the Republican Party, in consultation with the leader of the House of Representatives (majority or minority leader, as the case may be) of the Republican Party, who shall serve as Vice Chair of the Commission; (3)2 members shall be appointed by the senior member of the Senate leadership of the Democratic Party;
(4)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party; (5)2 members shall be appointed by the senior member of the Senate leadership of the Republican Party; and
(6)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party. (b)Qualifications; initial meeting (1)Political party affiliationNot more than 5 members of the Commission shall be from the same political party.
(2)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government. (3)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as governmental service, law enforcement, the armed services, law, public administration, intelligence gathering, and racial justice.
(4)Deadline for appointmentAll members of the Commission shall be appointed not later than one month after the date of the enactment of this Act. (5)Initial meetingThe Commission shall meet and begin the initial operation of the Commission as soon as practicable.
(c)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the Chair or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made. (d)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.
(e)Travel expensesEach member of the Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 4.Functions of CommissionThe functions of the Commission are to—
(1)conduct an investigation that— (A)investigates relevant facts and circumstances relating to the insurrectionist attack of January 6, 2021, including any relevant legislation, Executive order, regulation, plan, policy, practice, or procedure;
(B)ascertains, evaluates, and reports on the evidence developed by all relevant governmental agencies and nongovernmental sources regarding the facts and circumstances surrounding the attack; (C)builds upon the investigations of other entities, and avoids unnecessary duplication, by reviewing the findings, conclusions, and recommendations of prior executive branch, congressional, or independent commission investigations into the insurrectionist attack of January 6, 2021, other insurrectionist and domestic terrorist attacks, and domestic terrorism generally; and
(D)may include relevant facts and circumstances relating to— (i)intelligence agencies;
(ii)law enforcement agencies, including the impact, if any, of the race of the attackers on the response of law enforcement; (iii)the flow of assets to insurrectionist and domestic terrorist organizations;
(iv)the role of congressional oversight and resource allocation; and (v)other areas of the public and private sectors determined relevant by the Commission for its inquiry;
(2)identify, review, and evaluate the lessons learned from the insurrectionist attack of January 6, 2021, regarding the structure, coordination, management policies, and procedures of the Federal Government, and, if appropriate, State and local governments and nongovernmental entities, relative to detecting, preventing, and responding to such insurrectionist attacks; and (3)submit to the President and Congress such reports as are required by this Act containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing organization, coordination, planning, management arrangements, procedures, rules, and regulations.
5.Powers of Commission
(a)In general
(1)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act— (A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and
(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable. (2)Subpoenas (A)Issuance (i)In generalA subpoena may be issued under this subsection only—
(I)by the agreement of the Chair and the Vice Chair; or (II)by the affirmative vote of 6 members of the Commission.
(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the Chair or any member designated by a majority of the Commission, and may be served by any person designated by the Chair or by a member designated by a majority of the Commission. (B)Enforcement (i)In generalIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.
(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194). (b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act. 
(c)Obtaining official data
(1)In generalThe Commission may secure directly from any department or agency of the Government information necessary to enable it to carry out this Act. Upon request of the Chair, the chair of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission, the head of that department or agency shall furnish that information to the Commission. (2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders. 
(d)Assistance from Federal agencies
(1)General Services AdministrationUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. (2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.
(e)Gifts, bequests, and devisesThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission. (f)Postal ServicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.
6.Staff of Commission
(a)Appointment; compensationThe Chair, in consultation with the Vice Chair, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a Staff Director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. (b)Coverage under Congressional Accountability Act of 1995For purposes of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.)—
(1)the Commission shall be considered an employing office; and (2)the personnel of the Commission shall be considered covered employees.
(c)Experts and consultantsThe Commission is authorized to procure temporary and intermittent services under section 3109 of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay under level IV of the Executive Schedule under section 5315 of title 5, United States Code. (d)Staff of Federal agenciesThe head of any Federal department or agency may detail, on a non-reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act.
7.Security clearances for members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this Act without the appropriate security clearances. 8.Nonapplicability of Federal Advisory Committee Act (a)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
(b)Public meetings and release of public versions of reportsThe Commission shall— (1)hold public hearings and meetings to the extent appropriate; and
(2)release public versions of the reports required under section 9. (c)Conduct of public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order. 
9.Reports; termination
(a)Interim reportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. (b)Final reportNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.
(c)Termination
(1)In generalThe Commission, and all the authorities of this Act, shall terminate upon the expiration of the 60-day period which begins on the date on which the Commission submits the final report under subsection (b). (2)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.
10.Authorization of appropriations
(a)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this Act. (b)Availability of fundsAmounts appropriated pursuant to the authorization under this section shall remain available until expended.

